 192320 NLRB No. 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has not specifically asserted as a defense in theinstant proceeding certain additional objections it filed to conduct al-legedly affecting the results of the election in the representation pro-
ceeding. In any event, we find that the Respondent is barred from
doing so inasmuch as it failed to file a request for Board review of
the Regional Director's supplemental decision overruling the addi-
tional objections. See A. Bonfatti & Co., 316 NLRB 623 fn. 1(1995), and cases cited there.2In his March 23, 1995 Decision and Direction of Election, whichthe Board effectively affirmed by order dated April 28, 1995, the
Regional Director applied by analogy the principles and standards
set forth in Res Care, Inc., 280 NLRB 670 (1986), and Long StretchYouth Home, 280 NLRB 678 (1986), and found that the Board hadjurisdiction over the Respondent's nonresident workers under those
principles and standards inasmuch as the Employer retained suffi-
cient control over essential terms and conditions of employment of
its nonresident workers to enable it to engage in meaningful bargain-
ing. Although the Board, Member Cohen dissenting, subsequently
overruled the Res Care/Long Stretch line of cases in its July 18,1995 decision in Management Training Corp., 317 NLRB 1355(1995), the Board thereby effectively broadened rather than restricted
its jurisdiction. Thus, Management Training holds that, in determin-ing whether to assert jurisdiction, ``the Board will only consider
whether the employer meets the definition of `employer' under Sec-
tion 2(2) of the Act, and whether such employer meets the applica-
ble monetary jurisdictional standards.'' 317 NLRB at 1358. Accord-
ingly, we find that the Board's decision in Management Trainingprovides no basis for reconsidering the Regional Director's jurisdic-
tional findings. Further, ``absent special circumstances, the Board
has traditionally applied the pronouncement of a new rule of law to
the case in which it arose and to all pending cases.'' Hickman Har-bor Service, 266 NLRB 476, 477 (1983), enfd. in pertinent part 739F.2d 214 (6th Cir. 1984). We shall, therefore, apply the rule of law
expressed in Management Training to the present case, and we findthat it provides an additional basis for asserting jurisdiction.Member Cohen adheres to his dissenting position in ManagementTraining. Further, he does not reach the retroactivity issue, andwould assert jurisdiction on the basis cited by the Regional Director.Saipan Hotel Corporation, d/b/a Hafadai BeachHotel and Hotel Employees & Restaurant Em-ployees, Local 5, AFL±CIO and Common-
wealth Labor Federation. Case 37±CA±4202December 19, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEPursuant to a charge filed by Hotel Employees &Restaurant Employees, Local 5, AFL±CIO and Com-
monwealth Labor Federation, the Union, on August 29,
1995, the General Counsel of the National Labor Rela-
tions Board issued a complaint on September 29, 1995,
alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union's request to bargain and to furnish
necessary and relevant information following the
Union's certification in Case 37±RC±3687. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint.On October 30, 1995, the General Counsel filed aMotion for Summary Judgment and memorandum in
support. On November 1, 1995, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. On December 4, 1995, the General Counsel
filed a further brief in support of the motion for sum-
mary judgment, and on December 6, 1995, the Re-
spondent filed a brief in opposition to the motion.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain and to furnish information, but at-
tacks the validity of the Union's certification on the
basis of its arguments in the representation proceeding
that the Board lacks jurisdiction over this matter and
that the unit is inappropriate because it includes both
nonresidents and residents.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-tation proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding.2We therefore find that the Respondent hasnot raised any representation issue that is properly lit-
igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941).We also find that there are no issues requiring ahearing with respect to the Union's request for infor-
mation. The Union requested the following information
from the Respondent:1. Name, age, classification, wage rate, red-cir-cle rate (if any), and seniority dates of each cov-
ered employee.2. Weighted Average Wage Rate.
3. Total compensable hours per month for thepast year.4. Total cost, on a compensable hour basis, ofuse for each benefit (sick leave, vacation pay, hol-
iday pay, funeral leave, overtime, etc.)5. Cost per employee per month for the medi-cal, dental, drug, and vision plans and any co-pay-
ment required of any employee.6. Cost per employee per month for any retire-ment plans.7. Cost per employee for any other benefits:e.g. housing, meals, etc. 193HAFADAI BEACH HOTEL3Although the Respondent in its answer states that it is withoutknowledge or information sufficient to form a belief as to whether
the Union is a 2(5) labor organization, the Respondent stipulated to
the Union's 2(5) labor organization status in the underlying represen-
tation proceeding. Accordingly, we find that the Respondent is pre-
cluded from litigating the issue in this proceeding. See Biewer Wis-consin Sawmill, 306 NLRB 732 fn. 1 (1992), and cases cited there.Although the Respondent in its answer states that it iswithout knowledge or information sufficient to form a
belief as to whether the foregoing information is nec-
essary and relevant, it is well established that such em-
ployee, wage, and benefit information is presumptively
relevant for purposes of collective bargaining and must
be furnished on request. See, e.g., Tire America, 315NLRB 197 (1994); and Holiday Inn Coliseum, 303NLRB 367 (1991).Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationof the Commonwealth of the Northern Mariana Islands
(CNMI), with an office and place of business located
in Garapan, on the Island of Saipan, CNMI, has been
engaged in the operation of a hotel and restaurants.
During the calendar year ending December 31, 1994,
the Respondent, in conducting its operations, derived
gross revenues in excess of $500,000 and purchased
and received at its Garapan, Saipan, CNMI facility,
goods and materials valued in excess of $5000, which
originated from points outside the CNMI.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.3II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held July 14, 1995, the Unionwas certified on August 25, 1995, as the exclusive col-
lective-bargaining representative of the employees in
the following appropriate unit:All employees of the Employer employed in theCNMI excluding all managers, professional and
confidential employees, guards and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout August 28, 1995, the Union requested the Re-spondent to bargain and to furnish relevant and nec-essary information, and, since about the same date, theRespondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after August 28, 1995, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit and to furnish the Union requested necessary and
relevant information, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); and Burnett Construction Co., 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Saipan Hotel Corporation, d/b/a Hafadai
Beach Hotel, Saipan, Commonwealth of the Northern
Mariana Islands, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with Hotel Employees &Restaurant Employees, Local 5, AFL±CIO, and Com-
monwealth Labor Federation, as the exclusive bargain-
ing representative of the employees in the bargaining
unit, and refusing to furnish the Union information that
is relevant and necessary to its role as the exclusive
bargaining representative of the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ- 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ment and, if an understanding is reached, embody theunderstanding in a signed agreement:All employees of the Employer employed in theCNMI excluding all managers, professional and
confidential employees, guards and supervisors as
defined in the Act.(b) Furnish the Union the information that it re-quested on August 28, 1995.(c) Post at its facility in Saipan, Commonwealth ofthe Northern Mariana Islands, copies of the attached
notice marked ``Appendix.''4Copies of the notice, onforms provided by the Regional Director for Region 20
after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where
notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by
any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Hotel Employ-ees & Restaurant Employees, Local 5, AFL±CIO and
Commonwealth Labor Federation, as the exclusive rep-
resentative of the employees in the bargaining unit,
and WEWILLNOT
refuse to furnish the Union informa-tion that is relevant and necessary to its role as the ex-
clusive bargaining representative of the unit employ-
ees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All employees employed by us in the CNMI ex-cluding all managers, professional and confiden-
tial employees, guards and supervisors as defined
in the Act.WEWILL
furnish the Union the information that itrequested on August 28, 1995.SAIPANHOTELCORPORATION, d/b/aHAFADAIBEACHHOTEL